IN RE BALDERSON



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-03-373-CV







IN RE 





BRANDY ROSE BALDERSON	RELATOR





------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1) ON REHEARING



------------

After reviewing Relator’s motion for rehearing, we deny the motion.  We withdraw our December 31, 2003 opinion and substitute the following.  

We deny Relator’s petition for writ of mandamus because the record is insufficient; the record filed in this court does not contain a certified or sworn copy of the trial court order from which Relator seeks mandamus relief.  
See 
Tex. R. App. P.
 52.3(j)(1)(A); 52.7.

Relator shall pay all costs of this original proceeding, for which let execution issue.





ANNE GARDNER

JUSTICE



PANEL B:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  February 19, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.